       Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 1 of 15




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION


MGFB PROPERTIES, INC. et al.,

                       Plaintiffs,
v.                                            Case No.: 5:19-cv-00257-RH/MJF

VIACOMCBS INC. et al.,

                       Defendants.


     PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’
          RULE 16 MOTION TO AMEND SCHEDULING ORDER

       Plaintiffs MGFB Properties, Inc., Flora-Bama Management, LLC, and Flora-

Bama Old S.A.L.T.S., Inc. (collectively, “Plaintiffs”) file this memorandum in

opposition to Defendants’ ViacomCBS Inc., 495 Productions Holdings LLC, and

495 Productions Services LLC (collectively, “Defendants”) motion to amend the

current scheduling order. See ECF 80 (“Motion to Amend”). Defendants filed their

Motion to Amend the scheduling order entered by the Court on August 16, 2020.

See ECF No. 71 (“the Scheduling Order”). The Scheduling Order was negotiated

and agreed upon by both parties. Defendants’ recent motion, however, seeks to

undo those good-faith negotiations. For the reasons explained within, Defendants’

Motion to Amend should be DENIED.




                                        1
      Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 2 of 15




              FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiffs filed their complaint alleging trademark violations by Defendants

on August 6, 2019. See ECF No. 1 (“the Complaint”). In that Complaint, Plaintiffs

alleged that Defendants violated Plaintiffs’ trademark “FLORA-BAMA,” which is

used in connection with the entertainment venue known as the Flora-Bama

Lounge, Package, & Oyster Bar and several other venues owned and operated by

Plaintiffs. See Complaint. Specifically, Plaintiffs allege that Defendants’ television

series Floribama Shore infringed upon Plaintiffs’ registered trademarks.

      Since filing the Complaint, Plaintiffs have diligently pursued this action.

After initial motions and discovery requests, the parties commenced with fact

depositions in March 2020. Unfortunately, COVID-19 became a serious issue that

both the parties and the Court were required to address. Having completed only

two in-person depositions of 495 Productions witnesses, the parties agreed to

suspend in-person depositions. During this suspension of depositions, the Court

entered three amended schedules, all of which were agreed to by the parties, in

hopes that COVID-19 would quickly subside and in-person depositions could

resume. See ECF Nos. 59, 62, and 67. Unfortunately, that did not occur quickly.

      The parties filed a joint motion to amend the schedule on August 15, 2020,

requesting one final schedule extension. See ECF No. 70. The next day, the Court

filed its order amending the schedule with a trial set to begin July 26, 2021. See


                                          2
     Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 3 of 15




ECF No. 71. In this order, the Court clearly stated “[t]he parties should not expect

a further delay unless covid-19 conditions make compliance with this revised

schedule unsafe or other extraordinary circumstances warrant a delay.” See id. at 1.

Both parties were aware of the Court’s position on further amending the schedule

as early as August 16, 2020, when this Order was entered. In an effort to diligently

complete discovery and prepare for trial, the parties entered into a Remote

Deposition Protocol on October 5, 2020. The parties immediately resumed

depositions using the remote deposition format and continued to complete fact

depositions by December 18, 2020. 1

      As a result of the fact discovery schedule, the parties agreed to produce

initial expert reports on January 22, 2021, as opposed to January 11, 2021, the date

prescribed in the August 2020 Scheduling Order. Further, the parties agreed that

rebuttal expert reports would be due on February 19, 2021, rather than February 8,

2021, the date prescribed in the August 2020 Scheduling Order. In accordance with

the agreement, Plaintiffs served four expert reports and Defendants served one

expert report on January 22, 2021. On February 19, 2021, Plaintiffs served one

rebuttal expert report and Defendants served three of their own. At no point from

1
  The parties, in an effort to accommodate the schedules of both the witnesses and
attorneys, agreed to several depositions after the December 4, 2020, fact-discovery
deadline. Additionally, Defendants requested to depose John McInnis, one of
Plaintiffs’ designated 30(b)(6) witnesses, during the first week of January 2021.
Due to illness, Mr. McInnis’s deposition was ultimately postponed until January
15, 2021.
                                         3
      Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 4 of 15




entry of the Scheduling Order in August 2020 through the service of rebuttal expert

reports on February 19, 2021, did Defendants raise concerns about the number of

experts or the number of expert reports.

      On February 23, 2021, the week following after service of rebuttal reports,

Defendants requested to meet and confer with Plaintiffs regarding scheduling later

that same week. 2 During the conference, Plaintiffs and Defendants discussed the

scheduling of the upcoming expert depositions, Plaintiffs also proposed that the

parties agree to an exchange of documents related to the expert reports in order to

streamline expert discovery. During the conference, Defendants requested that

Plaintiffs consider moving the trial date from the currently scheduled July 26,

2021, date to October 4, 2021, or a date available thereafter. Additionally,

Defendants proposed the following potential deposition dates for their expert

witnesses:

          • Itamar Simonson – 3/24 or 4/19-4/23;
          • Brian Van Uden – 3/26, 3/29, or 4/6-4/8; and,
          • Larry Chiagouris – 3/19, 3/24, 4/2, 4/7, 4/9, or 4/21-22.3


2
  In their Motion to Amend, Defendants claim “Plaintiffs were not able to have
such a call until Friday, February 26, 2021, a full week after the parties served their
rebuttal reports.” See ECF No. 80 at 7. Defendants do not mention that they
proposed setting the conference call on either “Thursday [February 25, 2021] 1:30-
3:30 or 4-5:30, or on Friday [February 26, 2021] any time after 10:30 (all times
Eastern).”
3
  While conveying the potential date for Larry Chiagouris’ deposition, counsel for
Defendants indicated that March 19 was not “ideal,” yet offered it as a potential
date.
                                           4
      Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 5 of 15




When reviewing the dates provided by Defendants, only four proposed dates fell

within the expert-discovery period. During the same conference, Plaintiffs offered

the following dates for their expert witnesses 4:

          • Michael Albrecht –availability throughout March; and
          • Walter Bratic – 3/18, 3/19, and 3/22.

Plaintiffs agreed to let Defendants know the availability of Plaintiffs’ remaining

two experts for deposition and to confirm the dates Plaintiffs would depose

Defendants’ experts. The following week, on March 1, 2021, Plaintiffs contacted

the Defendants to notify them of Plaintiffs’ unwillingness to extend the case

schedule as well as to confirm the following dates for expert depositions:

          •   Michael Albrecht (P) – 3/18;
          •   Walter Bratic (P) – 3/22;
          •   Itamar Simonson (D) – 3/24;
          •   David Franklyn (P) – 3/26;
          •   Brian Van Uden (D) – 3/29;
          •   Jason McDonald (P) – 3/31; and
          •   Larry Chiagouris (D) – 4/2.

      On March 2, 2021, Defendants requested to meet and confer regarding

Plaintiffs’ proposed schedule. Plaintiffs obliged and attended a call the same day,

during which Defendants proposed another extension of the case schedule, this

time, with a trial set on September 20, 2021, or a date thereafter. On March 3,


4
 At the time of the call, Plaintiffs were confirming availability for experts David
Franklyn and Jason McDonald.

                                           5
     Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 6 of 15




2021, Plaintiffs contacted Defendants to reiterate their unwillingness to depart

from the August 2020 schedule and to resolve the issues around expert depositions.

Ultimately, the parties were able to schedule all of the depositions with the final

deposition of Larry Chiagouris scheduled to occur on April 8, 2021.

                                 LEGAL STANDARD

      It is a clear principle that “[a] scheduling order may be modified only for

good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4) (emphasis

added). This Court has already stated “[t]he parties should not expect a further

delay unless covid-19 conditions make compliance with this revised schedule

unsafe or other extraordinary circumstances warrant a delay.” See ECF No. 71 at 1.

                                      ARGUMENT

      I.     Defendants Have Not Acted Diligently.

      Defendants claim they have acted diligently in moving this Court and

suggest that filing their Motion to Amend supports that claim. Plaintiffs disagree.

Defendants rely on Bassler v. George Weston Bakers Distribution Inc., No. 8-cv-

595, 2009 WL 10670778, at *2 (M.D. Fla. Nov. 25, 2009), to support their

contention that, in filing a motion three days after an impasse, Defendants have

acted diligently. This argument should be rejected.

      First, Defendants’ reference to fact depositions being concluded in January

2021 is immaterial. Defendants did not move to amend the case schedule related to


                                         6
      Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 7 of 15




fact discovery either before or immediately following the fact discovery deadline.

The parties coordinated and worked around the attorneys’ and witnesses’ schedules

to efficiently conduct multiple remote fact depositions during the ongoing COVID-

19 pandemic. To now cite back to the end of fact discovery—which occurred

months ago—shows, if anything, a lack of diligence.

      Second, Defendants argue that, as a result of prolonged fact depositions, the

expert report disclosure dates, for both initial and rebuttal reports, had to be

extended. While the parties did agree to producing initial expert reports on January

22, 2021, and rebuttal expert reports on February 19, 2021, Defendants neither

filed a motion to extend the case schedule nor raised with Plaintiffs any concerns

that such a brief adjustment to the expert disclosure schedule would later be cited

as grounds to again postpone trial.

      Once Defendants received Plaintiffs’ four initial expert reports on January

22, 2021, and served Defendants’ one initial expert report on the same day, they

were immediately aware of the five disclosed experts and, of course, were aware of

their two additional rebuttal experts who had been engaged. Defendants raised no

concerns related to the proposed schedule or the number of experts. On February

19, 2021, Plaintiffs served the rebuttal report of David Franklyn (who had served

an initial report) and Defendants served the rebuttal reports of Itamar Simonson,

Brian Van Uden, and Larry Chiagouris. It is difficult to fathom that Defendants


                                         7
     Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 8 of 15




were unaware of the full scope of expert discovery once initial expert reports were

served on January 22, 2021. In fact, Defendants knew the identity of all seven

potential experts in this litigation on the day initial expert reports were served,

whereas Plaintiffs did not learn the identity or existence of Defendants’ rebuttal

experts until their reports were served on February 19, 2021. Having had Plaintiffs’

four initial expert reports for approximately 30 days and Plaintiffs’ one rebuttal

expert report for approximately four days—valuable time to review and prepare for

upcoming depositions—that Defendants first raised concerns about the case

schedule. As detailed in the Background section above, between February 26 and

March 4, 2021, the parties negotiated an expert deposition schedule with

depositions concluding on April 8, 2021. Defendants did not file their Motion to

Amend until March 11, 2021, further evidence that they failed to act diligently.

      Defendants also raise concerns that the mediation for this case is scheduled

on April 22, 2021, just one day before summary judgment motions are due. But

Defendants chose that date in the first place. The parties engaged an agreed-upon

mediator (whom the parties had informally agreed to many months ago) and held a

conference on March 9, 2021, to schedule the mediation. During this conference,

the mediator notified the parties he would be available to mediate on April 14, 15,

16, 21, 22, and 23. The next day, March 10, Defendants confirmed the April 22

mediation date (with mediation papers being due on April 12), fully aware that the


                                         8
     Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 9 of 15




deadline for summary judgment motions would be the day following mediation.

See ECF No. 71. In the Motion to Amend, Defendants now claim the schedule is

“facially unreasonable and cannot be met as a practical matter no how diligently

the parties act.” See ECF No. 80 at 11.

      Putting aside the fact that Defendants chose the mediation date, they have no

lack of resources to prepare the necessary papers for both mediation and summary

judgment. 5 Five attorneys have appeared for Defendants. See ECF Nos. 15, 19, 76,

77, and 78.6 Defendants have two additional attorneys who have assisted with the

litigation of this case. 7 Further, the content of the mediation papers and the

motion(s) for summary judgment necessarily overlap. Defendants’ are simply

overreaching in arguing that the deadlines “cannot be met as a practical matter.” In

any event, it is an issue that they should have foreseen when they agreed to the

mediation date.

      Further, Defendants’ arguments about the summary judgment deadline

ignore two of this Court’s warnings. The Court stated in its August 2020


5
  Per their website, Jenner & Block “has more than 500 lawyers who offer
substantial experience in virtually every area of the law.” See
https://jenner.com/people.
6
  Attorney Robert W. Pass’s appearance in this matter is documented in the parties’
Joint Motion to Approve Stipulation for Extension to Answer, Move, or Otherwise
Respond to Complaint. See ECF No. 15.
7
  While no motions for pro hac vice status have been filed, attorneys Brittany
Lamb and Ethan Wong of Jenner & Block have appeared involved in numerous
discovery productions and throughout various depositions.
                                          9
     Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 10 of 15




Scheduling Order that “[t]he parties should not expect a further delay unless

COVID-19 conditions make compliance with this revised schedule unsafe or other

extraordinary circumstances warrant a delay.” See ECF No. 71 at 1. As detailed by

Defendants in their Motion to Amend, much of this litigation has proceeded

remotely. See ECF No. 80. There is no reason to believe that Defendants would

now be unable to prepare motions for summary judgment and/or mediation papers

and attend mediation remotely. Defendants also fail to heed the Court’s warning in

the original Scheduling and Mediation Order where this Court clearly states

“[summary judgment motions] should be filed at the earliest appropriate time. It is

rarely necessary that such motions await the completion of all discovery.” See ECF

No. 37 at 2 (emphasis supplied).

      In light of these warnings, Defendants knew, as of the entry of the August

2020 Scheduling Order, the deadline for filing summary judgment motions would

be April 23, 2021. Defendants’ failure to consider these deadlines—negotiated and

agreed to by Defendants’ counsel—do not now create an emergency that justifies

postponing a trial set 11 months in advance.

      II.   Good Cause Does Not Exist to Amend the Scheduling Order.

      Defendants’ argument that good cause exists to amend the Scheduling Order

fails due to Defendants’ lack of diligence. Defendants claim that failure to amend

the case schedule will prejudice them, will deprive the Court of sufficient time to


                                        10
     Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 11 of 15




consider all the pretrial issues in this case, and will have no effect on Plaintiffs’

ability to seek relief for Defendants’ infringement. See ECF No. 80 at 11.

      Defendants’ argument that failure to amend the case schedule will prejudice

Defendants is simply wrong. As stated above, Defendants have known since the

Court’s initial scheduling order, entered on November 2, 2019, that summary

judgment motions “should be filed at the earliest appropriate time. It is rarely

necessary that such motions await the completion of all discovery.” See ECF No.

37 at 2 (emphasis supplied). Defendants have been aware of the pending April 23,

2021, summary judgment deadline since the Scheduling Order was entered in

August 2020. See ECF No. 71. Defendants’ lack of preparation and their apparent

insistence, even now, in waiting until the last possible day to file their summary

judgment motion does not constitute an emergency for the Court or the Plaintiffs.

      Defendants also assert that the Court will not have sufficient time to handle

the potential matters presented in this litigation. Defendants attempt to guess the

number of motions that will come before the Court before even the first motion is

filed. In contemplating the August 2020 Scheduling Order, the parties considered

the Court’s request at an earlier teleconference that the Court would need

approximately fourteen weeks from the filing of summary judgment motions until

the start of trial to handle all the pre-trial matters. The current Scheduling Order

allows for that time. When examined closely, Defendants’ Motion to Amend


                                         11
     Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 12 of 15




simply buys more time for any potential reply to summary judgment motions.

When considering Defendants’ proposed amended schedule in their Motion to

Amend, Defendants attempt to modify the previously negotiated schedule by

extending the time to reply to an opposition to a summary judgment motion from

seven days to twenty-one. See ECF No. 80 at 14. Based on the Court’s prior

statements that fourteen weeks was needed between motions for summary

judgment being filed and the start of trial, the current schedule incorporates this

window to prepare requested by the Court. Naturally, the Court is in the best

position to determine whether the current Scheduling Order allows adequate time

to determine any forthcoming motions.

      Finally, Defendants claim that Plaintiffs will not be prejudiced by the Court

granting the Motion to Amend. Not so. Defendants continue to air old episodes of

their infringing television series from its first three seasons, and recently began

broadcasting a fourth season on February 25, 2021. 8 Defendants continue to

willfully infringe on Plaintiffs’ “FLORA-BAMA” trademarks. Plaintiffs have

litigated this case diligently and have worked with Defendants to navigate the

uncertainties present by COVID-19, all in reliance on the Court’s August 2020

schedule.


8
  As of the filing of this memorandum of law, Defendants have aired season 4 of
Floribama Shore and continue to show weekly episodes. See
https://www.mtv.com/shows/tpb1z7/mtv-floribama-shore.
                                        12
     Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 13 of 15




      Defendants’ argument that COVID-19 will create risks for the July 2021

trial date and warrant further extensions also is misguided and premature. This

argument overlooks the growing number of persons receiving COVID-19

vaccinations and the United States government’s desire to have enough

vaccinations for every adult by the end of May 2021. 9 Obviously, the Court is in

the best position to determine whether there are sufficient safeguards in place in

light of the growing number of persons receiving vaccinations to continue with a

July 2021 trial date. Given that the trial date was agreed upon between the parties

before a vaccine was even available, Defendants’ arguments here, again, show a

lack of diligence, or at the very least, a lack of any consistent principle.

                                   CONCLUSION

      For the foregoing reasons, Plaintiffs respectfully request that the Court deny

Defendants’ Rule 16 Motion To Amend Scheduling Order.




9
   See https://www.cnn.com/2021/03/02/politics/biden-merck-johnson--johnson-
vaccine/index.html.
                                           13
    Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 14 of 15




Date: March 25, 2021


                               /s/ Joshua R. Harris
                               Joshua R. Harris (FBN 124124)
                               jharris@levinlaw.com
                               Troy Rafferty (FBN 024120)
                               traffery@levinlaw.com
                               Matthew D. Schultz (FBN 640328)
                               mschultz@levinlaw.com
                               LEVIN, PAPANTONIO, RAFFERTY,
                               PROCTOR, BUCHANAN, O’BRIEN, BARR
                               and MOUGEY, P.A.
                               316 South Baylen Street, Suite 600
                               Pensacola, FL 32502-5996
                               Tel: 850.435.7018
                               Fax: 850.436.6018
                               Fred H. Perkins (Pro Hac Vice)
                               MORRISON COHEN LLP
                               909 Third Avenue
                               New York, New York 10022
                               Tel: 212.735.8647
                               Fax: 917.522.3147
                               Counsel for the Plaintiffs




                                    14
     Case 5:19-cv-00257-RH-MJF Document 81 Filed 03/25/21 Page 15 of 15




                     CERTIFICATE OF WORD COUNT

      Pursuant to Local Rule 7.1(F), the undersign states that the number of words

in the foregoing memorandum is 3,187 including the heading, footnotes, and

quotations.

Date: March 25, 2021


                                  /s/ Joshua R. Harris
                                  Joshua R. Harris




                                       15
